Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 2/17/22 has been entered. Claims 10-17 have been canceled.  Claims 19-26 have been added.  Claims 1, and 7-9 have been amended.  Claims 1-9, and 18-26 remain pending in the application.
Applicant’s amendments to the Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/17/21.
Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive.
With regards to claim 1, Applicant has argued Seymour (U.S. 5,727,378) in view of Nash (4,312,185) does not teach or suggest the claimed limitation of “a fuel ring integral and conformal with the engine case” because Seymour teaches that element 64 (relied upon as the fuel ring) is attached to a combustor (60) and is discrete from element 62 (relied upon as the engine case)(see Remarks filed 2/17/22, Pages 6-7).  To 
Applicant has argued claims 2-9, and 18-26 are allowable for the same reasons as indicated above (see Remarks filed 2/17/22, Pages 5-8).  The Examiner does not find this argument persuasive for the same reasons as indicated regarding claim 1.
Product by process limitations
Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See MPEP § 2113)

Claim 8 recites: “…are manufactured using an additive manufacturing process”, this limitation is subject to product by process analysis.
Claim 9 recites: “wherein a build angle used during the additive manufacturing process is maintained at 45 degrees or greater”, this limitation is subject to product by process analysis.
Claim Objections
Claim 19 is objected to because “the fuel” in line 19 should be --fuel-- (fuel in claim 1 has not been introduced as a fuel).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-9, 18-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185).

    PNG
    media_image1.png
    608
    919
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    808
    600
    media_image2.png
    Greyscale

Re claim 1:
Seymour discloses an attritable engine (1, gas turbine engine - Col. 8, Line 25 (a type of an attritable engine as described in Col. 1, Lines 34-39 - “…low cost… gas turbine engines, for use as e.g. propulsions systems for aeromodelling and small unmanned aerial vehicle markets”) comprising: 
an engine case (62, outer casing - Col. 9, Line 26 (shown as a type of engine in Fig. 1)); 
a fuel ring (64, fuel manifold - Col. 9, Line 27 (shown as a type of ring in Fig. 2)) conformal with the engine case (62)(see Fig. 1 - element 64 is shown conformal with element 62 as the distance between 64 and 62 at the bottom of element 62 is shown the same as the distance between 64 and 62 at the top of element 62); 
a fuel manifold (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of fuel manifold as it is shown in fluid communication with an unlabeled hose and with element 64, and element 64 is for fuel per Col. 9, Line 27)) attached to the fuel ring (64)(see Modified Fig. 2 above - element A is shown attached to element 64) and configured to deliver fuel to the fuel ring (64)(see Modified Fig. 2 above - at A (person having ordinary skill in the art would recognize element A is configured to deliver fuel to element 64 as it is shown in fluid communication with an unlabeled hose and with element 64, and element 64 is for fuel per Col. 9, Line 27)); and 
a fuel injector (98, fuel supply tube - Col. 9, Line 65 (shown as a type of fuel injector in Fig. 4)) attached to the fuel ring (64)(see Fig. 4 - element 98 is shown attached to element 64) and configured to receive fuel from the fuel ring (64)(see Fig. 4 
Seymour fails to disclose the fuel ring integral with the engine case.
Nash teaches a fuel ring (10, fuel manifold - Col. 4, Line 40 (shown as a type of fuel ring between views of Figs. 1, 3, and 4 and per description in Col. 4, Lines 45-47)) integral with an engine case (1, casing - Col. 3, Line 61 (a type of engine case as shown in Fig. 1 and per Col. 1, Lines 7-10))(Col. 4, Lines 42-45 - “…manifold 10…are integral with the casing 1…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring of Seymour after the fuel ring of Nash (thereby making the fuel ring of Seymour integral with the engine case of Seymour as taught by Nash) for the advantage of a low profile and for the advantage of eliminating or minimizing the need for heavy and more costly casing stiffening devices (Nash; Col. 4, Lines 48-53).
Re claim 3:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the fuel ring (64) has an annular shape (see Fig. 4 - element 64 is shown with an annular shape).
Re claim 7:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the engine (1) includes six fuel injectors (98)(see Figs. 2 and 3 (nine element 66 are shown in Fig. 1, and per Col. 9, Lines 64-65 each 
Re claim 8:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the engine case (62), the fuel manifold (Modified Fig. 2 above - A), the fuel injector (98), and the fuel ring (64) are manufactured using an additive manufacturing process (see Figs. 1, 2, 4, and Modified Fig. 2 above - elements 62, 98, 64, and A (of Modified Fig. 2) are shown with structure of elements manufactured using an additive manufacturing process).
“…are manufactured using an additive manufacturing process” is subject to product by process analysis (see Paragraph above).
Re claim 9:
Seymour/Nash teaches the engine of claim 8 (as described above).
Seymour discloses wherein a build angle used during the additive manufacturing process is maintained at forty-five degrees or greater (see Figs. 1, 2, 4, and Modified Fig. 2 above - elements 62, 98, 64, and A (of Modified Fig. 2) are shown with structure of elements manufactured using an additive manufacturing process in which a build angle is maintained at forty-five degrees or greater).
“…wherein a build angle used during the additive manufacturing process is maintained at forty-five degrees or greater” is subject to product by process analysis (see Paragraph above).
Re claim 18:
Seymour/Nash teaches the engine of claim 1 (as described above).
annular and per Col. 20, Lines 13-14 element 62 has a diameter)).
Re claim 19:
Seymour/Nash teaches the engine of claim 18 (as described above).
Seymour discloses wherein the fuel injector (98) is configured to direct the fuel into the combustor (60)(see Fig. 4 - element 98 is shown directing fuel into combustor 60 as described in Col. 10, Lines 28-42).
Re claim 20:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the fuel ring (64) extends circumferentially about the engine case (62)(see Figs. 1-2 - element 64 is shown in Fig. 2 as annular and per Col. 20, Lines 13-14 element 62 has a diameter, and therefore element 64 is shown extending circumferentially about element 62 in Fig. 1).
Re claim 21:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash teaches wherein the fuel ring (Seymour;64) is disposed to a radial outer side (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of radial outer side of element 62)) of the engine case disposed to element A of Modified Fig. 1 above (consistent with instant disclosure where fuel ring 112 is shown disposed to engine casing 104, and its radially outer surface, in Figs. 2-3)).
Re claim 22:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the fuel injector (98) extends from the fuel ring (64) to a fuel injector outlet (110, fuel exit opening - Col. 10, Line 34); and the fuel injector (98) has a lateral fuel injector width (see Fig. 4 at element 98 - element 98 is shown in cross section and a type of lateral fuel injector width is shown extending from one outer side of element 98 to the opposite outer side of element 98 (from top of element 98 to bottom of element 98 as oriented in Fig. 4)); and the fuel injector outlet (110) has a lateral outlet width (see Fig. 4 at element 110 - element 110 is shown in cross section and a type of lateral outlet width is shown extending from a top boundary of element 110 defined by the top inside of element 98 to a bottom boundary of element 110 defined by the bottom inside of element 98) that is less than the lateral fuel injector width (see Fig. 4 at element 98 and element 110 - the type of outlet width of element 110 being defined by top/bottom insides of element 98, as described above, requires this outlet width be less than the type of fuel injector width defined by the outer sides of element 98, as described above, as the fuel injector width includes the wall thickness of element 98 and the outlet width does not).
Re claim 23:

Seymour discloses wherein the fuel injector (98) extends at an acute angle from the engine case (62)(see Fig. 4 - element 98 is shown extending parallel to the top of element 62 (element 62 is not labeled but element 72 is shown and per the description at Col. 9, Lines 34-37 element 62 includes element 72 and from this description the top wall of element 62 can be identified and is shown parallel with element 112; extending parallel is equivalent to extending at a an angle of 0 degrees which is a type of acute angle)) .
Re claim 25:
Seymour/Nash teaches the engine of claim 1 (as described above), wherein the fuel injector (Seymour; 98) is also integral with the engine case (Seymour; 62)(in the combined Seymour/Nash, element 64 of Seymour has been made integral with element 62 of Seymour, as described above, and as shown in Fig. 4 of Seymour, element 64 is integral with element 98 as a constant material is shown by the depicted hatch pattern, and therefore when element 64 is made integral with element 62, element 98 is also made integral with element 62).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Böttcher et al. (U.S. 2011/0173983).
Re claim 2:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash fails to disclose wherein the fuel ring is formed of nickel or nickel based alloy.
or nickel based alloy (Para 17 - “fuel distribution ring preferably includes at least one nickel alloy”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring of Seymour/Nash after the fuel ring of Böttcher (thereby making the fuel ring of Seymour/Nash of the nickel alloy of Böttcher) for the advantage of resistance to high temperatures (Böttcher; Para 17).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Pinson et al. (U.S. 2011/0173983).
Re claim 4:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash fails to disclose wherein the fuel ring has a tear-drop shape.
Pinson teaches wherein a fuel passage (68, radial passage - Para 24 (a type of fuel passage as described in Paras 23-24)) has a tear-drop shape (Para 24 - “…radial passage 68 is matched to the external tear-drop shape…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the shape of the fuel passage of Pinson could have been applied to the shape of the fuel ring of Seymour as the fuel ring of Seymour is a fuel passage (Seymour; see Figs. 2, 4, and Col. 9, Lines 60-67).
.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Ziminsky et al. (U.S. 2010/0192581).
Re claim 5:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash fails to disclose wherein the fuel ring has an inner diameter from 0.083 in. (2.11 mm) to 0.103 in. (2.62 mm), inclusive.
Ziminsky teaches wherein a fuel passage (142, fuel injection inlet - Para 30 (shown as a type of fuel passage in Fig. 6)) has an inner diameter from 0.083 in. (2.11 mm) to 0.103 in. (2.62 mm), inclusive (Para 30 - “inner tube diameter Di is generally in the range of about 0.08 to about 0.2 inches”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the inner diameter of the fuel passage of Ziminsky could have been applied to the fuel ring of Seymour as the fuel ring of Seymour is a fuel passage (Seymour; see Figs. 2, 4, and Col. 9, Lines 60-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the inner diameter of Ziminsky 
Re claim 6:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash fails to disclose wherein the fuel ring has an inner diameter from 0.089 in. (2.26 mm) to 0.097 in. (2.46 mm), inclusive.
Ziminsky teaches wherein a fuel passage (142, fuel injection inlet - Para 30 (shown as a type of fuel passage in Fig. 6)) has an inner diameter from 0.089 in. (2.26 mm) to 0.097 in. (2.46 mm), inclusive (Para 30 - “inner tube diameter Di is generally in the range of about 0.08 to about 0.2 inches”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the inner diameter of the fuel passage of Ziminsky could have been applied to the fuel ring of Seymour as the fuel ring of Seymour is a fuel passage (Seymour; see Figs. 2, 4, and Col. 9, Lines 60-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the inner diameter of Ziminsky as the inner diameter of the fuel ring of Seymour/Nash for the advantage of achieving a target NOx emission (Ziminsky; Para 30).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Romig et al. (U.S. 2013/0283800).
Re claim 24:

Seymour/Nash fails to teach wherein the fuel ring has a cross-sectional geometry that includes a first side and a second side that meets the first side at a sharp point.
Romig teaches wherein a fuel passage (64, fuel port - Para 25) has a cross-sectional geometry (see Fig. 4 - element 64 is shown with a type of cross-sectional geometry) that includes a first side (see Fig. 4 at 76 - element 76 is described as a tapered width in Para 28 and in Fig. 4 the left side of element 76 of element 64 is shown as a type of first side) and a second side (see Fig. 4 at 76 - element 76 is described as a tapered width in Para 28 and in Fig. 4 the right side of element 76 of element 64 is shown as a type of second side) that meets the first side at a sharp point (78, vertex - Para 28)(see Fig. 4 - sides of element 76 are shown tapering to element 78).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the shape of the fuel passage of Romig could have been applied to the shape of the fuel ring of Seymour as the fuel ring of Seymour is a fuel passage (Seymour; see Figs. 2, 4, and Col. 9, Lines 60-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the shape of the fuel ring of Seymour/Nash after the shape of the fuel passage of Romig for the advantage of increasing the effective cross-sectional area of the fuel passage to allow for improved efficiency (Romig; Para 29).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shekleton et al. (U.S. 4,938,020) in view of Nash et al. (U.S. 4,312,185)
Re claim 26:
Shekleton discloses an engine (Fig. 1 (a type of engine as described in Col. 3, Lines 26-28)), comprising: 
a combustor (38, annular combustor - Col. 3, Lines 50-51); 
an engine case (52, bell-shaped housing - Col. 4, Lines 27-28) extending circumferentially about the combustor (38)(see Figs. 1-2 - element 52 is shown extending about element 38 and per Col. 4, Lines 27-30 element 52 is bell shaped and includes a cylindrical wall); 
a fuel ring (108, circular fuel conduit - Col. 5, Lines 60-61) extending circumferentially about the engine case (52)(see Figs. 2-3 - element 108 is shown extending circumferentially about element 52 between two views); and,
a fuel injector (112, open ended tubes which serve as nozzles - Col. 5, Lines 65-66 (a type of fuel injector as described in Col. 6, Lines 32-38)) projecting radially inward from the fuel ring (108) towards the combustor (38)(see Figs. 2-3 - element 112 is shown projecting radially inward from element 108 toward element 38 between two views), the fuel injector (112) configured to direct fuel received from the fuel ring (108) into the combustor (38)(see Figs. 2-3 and Col. 5, Lines 32-38).
Shekleton fails to disclose the fuel ring and the fuel injector formed with the engine case in a monolithic body.
Nash teaches a fuel ring (10, fuel manifold - Col. 4, Line 40 (a type of fuel ring as shown in Fig. 1, 3, and as described in Col. 4, Lines 45-47)) and a fuel injector (30, the fuel manifolds, injector valve heads, injector tubes, and jumper tubes can be made of a titanium alloy. In addition, although elements of the invention have been described in the embodiments as being secured with the casing, it should be recognized that such elements can be made to be integral with the casing, for example, through sheet metal fabrication, casting, etc. It is intended to include such arrangements within the definition of "secured with'.” (see Col. 4, Lines 18-20 and Col. 4, Lines 40-45)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring, injector, and engine case of Shekleton after those of Nash (thereby forming the fuel ring, fuel injector, and engine case of Shekleton in a monolithic body as taught by Nash) for the advantage of making the components by casting (Nash; Col. 8, Lines 12-23) which has the advantage of allowing the production of complex shapes easily in a single process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/24/22